Title: To Thomas Jefferson from Paul Lanusse, 30 December 1806
From: Lanusse, Paul,McShane, R.
To: Jefferson, Thomas


                        
                            
                            
                                To the President of 
                            
                        the United States
                            
                            
                                December 30, 1806
                            
                        
                        The Merchants of the City of New Orleans, having long suffered the most serious inconveniences from the
                            irregularity of the Mails, and at length wearied with frequency of disappointed expectation;—by the Chamber of Commerce of
                            that City, respectfully approach your Excellency with their grievance, in the hope of obtaining through you that relief
                            which no representation by any other channel has yet been able to obtain.
                        Formerly in New Orleans the want of a Mail occasioned no particular mischief, for no mail was relied on.
                            Nearly all commercial intercourse with the States was then carried on as from any other foreign port. But when Louisiana
                            became annexed to the Union, and the mail was extended from the Natchez hither with flattering promises from time to time
                            of an improved establishment, the merchants of course had every reason to believe that such was really intended. They
                            therefore confidently enlarged their commercial connections, particularly with the Atlantic ports; conceiving the
                            Government to be, as they still believe it, pledged for their security in having done so. The mail it is true from the
                            commencement was by no means punctual; but the early irregularities were not much complained of. The interruptions
                            necessarily incident to the infancy of the attempt were cheerfully admitted as a sufficient excuse.
                        But it was little expected that a third year would draw toward a close without producing one real
                            improvement; new distributions of stages & new contracts and new routes have occasionally since then confirmed the
                            confidence or revived the hopes of the Merchants; but every change has in its turn only proved how vainly such hopes have
                            been indulged. From the nature of modern commerce & of the rules by which it is governed, the injuries to which a
                            commercial society is exposed from such neglect are almost incalculable. Bills of exchange are drawn on men long dead or
                            bankrupt, other bills are protested for non acceptance months after the drawer believed them paid, and mutual distrusts
                            & disagreements and even vexatious law suits ensue. The proceeds of consignments lie dead until the season of
                            advantageous remittance is over, vessels sail empty while the instructions for loading them linger on the road, and above
                            all valuable cargoes are shipped with the intention of effecting insurance at some northern port, but by the failure of
                            the mail, the ship’s loss has been public throughout the Union before the insurance can be applied for, & the fortunes of
                            families thus fall victims to a misplaced confidence in the public faith.
                        Against such gross & unpardonable neglect of this City & its commercial interests it is true the citizens
                            have not till now remonstrated—
                        They have hitherto with respectful patience long waited the result of repeated representations which they
                            have made upon the subject, sometimes individually by private communications, sometimes through the officers of the Post in
                            this City, and sometimes the officers of the Territorial Government. And they must believe that their situation has long
                            been well known to the proper Department, they can not but feel both astonishment & disgust at the obstinacy with which
                            their complaints still continue to be disregarded—
                        If from the unwarrantable inattention or the mistaken economy of the officers of the General Post Office the
                            present contract system has proved inefficient, and a better tho’ more expensive system be adopted, the citizens of New
                            Orleans will heartily acquiesce in any augmentation of the rates of postage.
                        This the merchants of New Orleans most earnestly entreat that they may not be denied the benefit of an
                            institution which every merchant in the Union enjoys without interruption, or at least that they may be no longer deceived
                            by an illusive establishment which leads them only to Error & to Loss and may eventually betray them into Ruin—
                        
                            Paul Lanusse President
                            R. McShane Secy.
                        
                    